Exhibit 10.2
EXECUTION VERSION
STEVEN A. MUSELES
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered
into as of this 16th day of December 2009 (the “Effective Date”), by and between
CapitalSource Inc., a Delaware corporation (the “Employer” or the “Company”),
and Steven A. Museles, an individual (the “Executive”).
     WHEREAS, the Executive and the Employer entered into that certain
Employment Agreement dated as of February 1, 2007, as amended on December 31,
2008 (the “Original Employment Agreement”);
     WHEREAS, the Executive is currently employed as Executive Vice President
and Chief Legal Officer and Secretary of the Employer;
     WHEREAS, the Executive has resigned as Executive Vice President and Chief
Legal Officer and Secretary and will become Co-Chief Executive Officer and a
director of the Company, all effective as of January 1, 2010; and
     WHEREAS, the Employer and the Executive desire to amend and restate the
Original Employment Agreement and enter into this Agreement to set out the terms
and conditions for the continued employment relationship of the Executive with
the Employer.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
     1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Employer agrees to continue to employ the Executive and the
Executive agrees to continue to be employed by the Employer for the Employment
Period set forth in Section 2 and in the positions and with the duties set forth
in Section 3. Terms used herein with initial capitalization not otherwise
defined are defined in Section 25.
     2. Term. The initial term of employment under this Agreement shall be for a
period ending on December 31, 2012 (the “Initial Term”). The term of employment
shall be automatically extended for an additional 12 month period (the “Extended
Term”) on January 1, 2013 and each subsequent January 1, unless and until the
Employer or Executive provides written notice to the other party in accordance
with Section 13 hereof not less than 60 days before such date that such party is
electing not to extend the term of employment under this Agreement
(“Non-Renewal”). In each case, the term of the employment hereunder shall end as
of the end of such Initial Term or Extended Term, as the case may be, unless
sooner terminated as hereinafter set forth. Such Initial Term and all such
Extended Terms are collectively referred to herein as the “Employment Period.”
Anything herein to the contrary notwithstanding, if on the date of a

 



--------------------------------------------------------------------------------



 



Change in Control, the remaining term of the Employment Period is less than
24 months, the Employment Period shall be automatically extended to the end of
the 24 month period following such Change in Control.
     3. Position and Duties.
          (a) Executive Positions. Effective January 1, 2010, the Executive
shall serve as Co-Chief Executive Officer of the Company. The Executive shall,
at the Company’s request also serve as the sole or co-chief executive officer or
such other officer position of any of the Company’s subsidiaries or affiliates,
in each case without further compensation beyond that set forth in this
Agreement. During the Employment Period, the Executive shall have the powers and
authority customarily exercised by individuals serving in the position of sole
or co-chief executive officers for a company the size and nature of the
Employer. The Executive shall devote the Executive’s reasonable best efforts and
full business time to the performance of the Executive’s duties hereunder and
the advancement of the business and affairs of the Employer; provided that the
Executive shall be entitled to serve as a member of the board of directors of a
reasonable number of other companies, to serve on civic, charitable,
educational, religious, public interest or public service boards, and to manage
the Executive’s personal and family investments, in each case, to the extent
such activities do not materially interfere with the performance of the
Executive’s duties and responsibilities hereunder. The Executive’s service as a
member of the board of directors for a publicly traded company shall be subject
to the prior approval of the Board, which approval shall not be unreasonably
withheld.
          (b) Board Nomination. The Company shall use its commercially
reasonable best efforts to cause Executive to be appointed to serve on the Board
effective January 1, 2010 and to be nominated to serve for an additional term at
the expiration of his initial Board term (and each subsequent expiration of the
Board term thereafter) for the remainder of the Employment Period; provided,
however, Executive agrees that if his employment terminates as co-Chief
Executive Officer and he does not then remain as or become sole Chief Executive
Officer upon such termination, he will resign from his position on the Board
co-terminous with his termination unless otherwise mutually agreed with the
Board.
     4. Place of Performance. During the Employment Period, the Executive shall
be based primarily at a principal office of the Employer designated by the
Employer (currently in Chevy Chase, Maryland) except for reasonable travel on
the Employer’s business consistent with the Executive’s position.
     5. Compensation and Benefits.
          (a) Base Salary. Until January 1, 2010, the Executive will continue to
receive his base salary and other benefits in effect on the Effective Date.
Beginning on January 1, 2010 and for the remainder of the Employment Period, the
Employer shall pay to the Executive a base salary at the rate of no less than
$650,000 per calendar year, less applicable deductions (the “Base Salary”),
prorated for any partial year. The Base Salary shall be reviewed for increase by
the Employer no less frequently than annually and may be increased in the
discretion of the Employer. Any such adjusted Base Salary shall constitute the
“Base Salary” for purposes of this Agreement.

2



--------------------------------------------------------------------------------



 



The Base Salary shall be paid in substantially equal installments in accordance
with the Employer’s regular payroll procedures. The Executive’s Base Salary may
not be decreased during the Employment Period.
          (b) Annual Bonus. For each calendar year that ends during the
Employment Period and prior to a Change in Control, the Executive shall be
eligible to receive an annual target cash bonus equal to 100% of the Base Salary
in effect at the end of such calendar year, in each case as determined by the
Company’s Board or the compensation committee thereof, subject to the Employer’s
overall performance and business prospects, the performance of the Executive and
such other factors as determined by the Board or compensation committee thereof.
The bonus paid to the Executive may be greater or lesser than 100% of Base
Salary based upon whether the target performance factors have been achieved or
exceeded. For each calendar year that ends during the Employment Period and
after a Change in Control, the Executive shall be paid in cash an annual bonus
in an amount not less than two times the Executive’s Base Salary as in effect on
the last day of such calendar year. In lieu of any other cash bonus for 2009,
the Executive shall receive a $500,000 cash bonus. Any annual bonus payable to
the Executive hereunder shall be paid at the time bonuses are otherwise paid to
other executive officers of the Employer, but in any event, by March 15 of the
calendar year following the year with respect to which such annual bonus is
earned.
          (c) Options and Restricted Stock Units. In consideration for entering
into this Agreement, upon the Effective Date, the Company shall grant to the
Executive options to purchase 600,000 shares of the Company’s common stock and
500,000 restricted stock units, vesting in equal amounts on each of the first,
second and third anniversaries of the Effective Date, and subject to other
conditions set forth in the applicable award agreements substantially in the
form previously provided to the Executive. Unless otherwise provided in this
Agreement or in the applicable award agreements, any such unvested options or
restricted stock units shall be forfeited by the Executive upon the termination
of the Executive’s employment with the Employer. Except as expressly set forth
in this Agreement, the grant of options and restricted stock units contemplated
by this Section 5(c) shall be governed by and be subject to the terms and
conditions set forth in the CapitalSource Inc. Third Amended and Restated Equity
Incentive Plan, as amended from time to time (the “Plan”), and shall be
documented and evidenced by award agreements under the Plan to be executed by
the Employer and the Executive. These grants are intended to reflect the equity
grants to the Executive for the three years 2010, 2011 and 2012; provided,
however, that nothing herein shall be construed to preclude the making of
additional grants to the Executive if the Board (or Compensation Committee of
the Board, as applicable) so determines.
          (d) Vacation; Benefits. During the Employment Period, the Executive
shall be entitled to at least four weeks of vacation annually. The Executive
shall not be entitled to any cash compensation for accrued and unused vacation
upon termination of employment. In addition, the Employer shall provide to the
Executive all employee and executive benefit plans, practices, perquisites and
programs maintained by the Employer and made generally available to employees or
executives including, without limitation, the pension, retirement, profit
sharing, incentive compensation, savings, medical, hospitalization, disability,
dental, life or travel accident insurance, benefit plans, and sick leave on a
basis that (i) prior to a Change in Control is comparable in all material
respects to that provided to any other member of the Employer’s Executive
Committee

3



--------------------------------------------------------------------------------



 



(or successor committee performing substantially similar functions), and (ii)
following a Change in Control is at least as favorable in all material respects
to that provided to the other most senior executives of the Employer. Subject to
the terms of this Agreement, all benefits are provided at the Employer’s sole
discretion. Subject to the terms of this Agreement, the Employer shall have the
right to change insurance carriers and to adopt, amend, terminate or modify
employee benefit, equity incentive, deferred compensation and other plans,
practices, perquisites, programs and arrangements at any time and without the
consent of the Executive.
     6. Expenses. The Executive is expected and is authorized to incur
reasonable expenses in the performance of his duties hereunder. The Employer
shall reimburse the Executive for all such expenses reasonably and actually
incurred in accordance with policies which may be adopted from time to time by
the Employer promptly upon periodic presentation by the Executive of an itemized
account, including reasonable substantiation, of such expenses.
     7. Confidentiality, Non-Disclosure and Non-Competition Agreement. The
Employer and the Executive acknowledge and agree that during the Executive’s
employment with the Employer, the Executive will have access to and may assist
in developing Company Confidential Information and will occupy a position of
trust and confidence with respect to the Employer’s affairs and business and the
affairs and business of the Company Affiliates. The Executive agrees that the
following obligations are necessary to preserve the confidential and proprietary
nature of Company Confidential Information and to protect the Employer and
Company Affiliates against harmful solicitation of employees and customers,
harmful competition and other actions by the Executive that would result in
serious adverse consequences for the Employer and Company Affiliates:
          (a) Non-Disclosure. During and after the Executive’s employment with
the Employer, the Executive will not knowingly, directly or indirectly through
an intermediary, use, disclose or transfer any Company Confidential Information
other than as authorized in writing by the Employer or within the scope of the
Executive’s duties with the Employer as determined reasonably and in good faith
by the Executive. Anything herein to the contrary notwithstanding, the
provisions of this Section 7(a) shall not apply (i) when disclosure is required
by law or by any court, arbitrator, mediator or administrative or legislative
body (including any committee thereof) with actual or apparent jurisdiction to
order the Executive to disclose or make accessible any information; (ii) with
respect to any other litigation, arbitration or mediation involving this
Agreement, including, but not limited to, the enforcement of this Agreement;
(iii) as to information that becomes generally known to the public or within the
relevant trade or industry other than due to the Executive’s violation of this
Section 7(a); (iv) as to information that is or becomes available to the
Executive on a non-confidential basis from a source which is entitled to
disclose it to the Executive; or (v) as to information that the Executive
possessed prior to the commencement of employment with the Employer.
          (b) Materials. The Executive will not remove, directly or indirectly
through an intermediary, any Company Confidential Information or any other
property of the Employer or any Company Affiliate from the Employer’s premises
or make copies of such materials except for normal and customary use in the
Employer’s business as determined reasonably and in good faith by the Executive.
The Employer acknowledges that the Executive, in the ordinary course of his

4



--------------------------------------------------------------------------------



 



duties, routinely uses and stores Company Confidential Information at home and
other locations. The Executive will return to the Employer all Company
Confidential Information and copies thereof and all other property of the
Employer or any Company Affiliate at any time upon the request of the Employer
and in any event promptly after termination of Executive’s employment. The
Executive agrees to attempt in good faith to identify and return to the Employer
any copies of any Company Confidential Information after the Executive ceases to
be employed by the Employer. Anything to the contrary notwithstanding, nothing
in this Section 7(b) shall prevent the Executive from retaining a home computer,
papers and other materials of a personal nature, including diaries, calendars
and Rolodexes, information relating to his compensation or relating to
reimbursement of expenses, information that he reasonably believes may be needed
for tax purposes, and copies of plans, programs and agreements relating to his
employment.
          (c) No Solicitation or Hiring of Employees. During the Non-Compete
Period, the Executive shall not, directly or indirectly through an intermediary,
solicit, entice, persuade or induce any individual who is employed by the
Employer or Company Affiliates (or who was so employed within 180 days prior to
the Executive’s action) to terminate or refrain from continuing such employment
or to become employed by or enter into contractual relations with any other
individual or entity other than the Employer or Company Affiliates, and the
Executive shall not hire, directly or indirectly, as an employee, consultant or
otherwise, any such person. Anything to the contrary notwithstanding, the
Employer agrees that (i) the Executive’s responding to an unsolicited request
from any former employee of the Employer for advice on employment matters; and
(ii) the Executive’s responding to an unsolicited request for an employment
reference regarding any former employee of the Employer from such former
employee, or from a third party, by providing a reference setting forth his
personal views about such former employee, shall not be deemed a violation of
this Section 7(c). Notwithstanding the foregoing, this Section 7(c) shall not
preclude the Executive from soliciting for employment or hiring any person who
has been discharged by the Employer or any Company Affiliate without cause.
     In the event that any restrictive covenant contained in any Company policy,
program, agreement or other arrangement to which the Executive is subject
(including any such Company policy, program, agreement or other arrangement to
which the Executive becomes subject after the date hereof) which is more
restrictive than the provisions of this Section 7, the relevant provision or
provisions of this Section 7 shall supersede such more restrictive provision or
provisions unless the Company and the Executive expressly agree, in writing, to
have such more restrictive provision or provisions be controlling.
          (d) Non-Competition.
               (i) During the Non-Compete Period, the Executive shall not,
directly or indirectly through an intermediary, (A) solicit or encourage any
client or customer of the Employer or any Company Affiliate, or any person or
entity who was a client or customer within 180 days prior to Executive’s action,
to terminate, reduce or alter in a manner adverse to the Employer or any Company
Affiliate any existing business arrangements with the Employer or any Company
Affiliate or to transfer existing business from the Employer or any Company
Affiliate to any other person or entity, or (B) provide services to any entity
if (i) during the preceding 12 months more than 10% of the revenues of such
entity and its affiliates is derived from any business from which

5



--------------------------------------------------------------------------------



 



the Employer derived more than 10% of its revenues during such period (such
percentage determined on a pro forma basis for any business acquired during such
12 month period as if the acquisition had occurred at the beginning of such
12 month period) (a “Material Business”) or (ii) the services to be provided by
the Executive are competitive with a Material Business and substantially similar
to those previously provided by the Executive to the Employer; provided,
however, that following a Change in Control, this Section 7(d)(i)(B)(i) shall
not apply to the Executive, or (C) own an interest in any entity described in
subsection (B)(i) immediately above; provided, however, that Executive may own,
as a passive investor, securities of any such entity that has outstanding
publicly traded securities so long as his direct holdings in any such entity
shall not in the aggregate constitute more than 5% of the voting power of such
entity. For purposes of this Section 7(d), a “client or customer” shall be
limited to any actual borrower, customer or client of the Employer (as set forth
in the Employer’s CAM or substantially similar successor or other system) and
any other entity in the “term sheet issued,” “term sheet executed” or “credit
committee approved” categories listed in the Employer’s DealTracker or
substantially similar successor or other system. The Executive agrees that,
before providing services, whether as an employee or consultant, to any entity
during the Non-Compete Period, he will provide a copy of this Agreement to such
entity, and such entity shall acknowledge to the Employer in writing that it has
read this Agreement. The Executive acknowledges that this covenant has a unique,
very substantial and immeasurable value to the Employer, that the Executive has
sufficient assets and skills to provide a livelihood for the Executive while
such covenant remains in force and that, as a result of the foregoing, in the
event that the Executive breaches such covenant, monetary damages would be an
insufficient remedy for the Employer and equitable enforcement of the covenant
would be proper.
               (ii) If the restrictions contained in Section 7(d)(i) shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, Section 7(d)(i) shall be modified to be effective for the maximum
period of time for which it may be enforceable and over the maximum geographical
area as to which it may be enforceable and to the maximum extent in all other
respects as to which it may be enforceable.
          (e) Non-Disparagement. Neither the Company nor the Executive shall
initiate, participate or engage in any communication whatsoever with any current
or former customer, supplier, vendor or competitor of the Company or any Company
Affiliate or any of their respective shareholders, partners, members, directors,
managers, officers, employees or agents, or with any current or former
shareholder, director, manager, officer, employee or agent of the Company or any
Company Affiliate, which communication could reasonably be interpreted as
derogatory or disparaging to the Executive or the Company or any Company
Affiliate, including but not limited to the business, practices, policies,
shareholders, partners, members, directors, managers, officers, employees,
agents, advisors and attorneys of the Company or any Company Affiliate. The
Company agrees to use its commercially reasonable best efforts to cause its
directors and officers not to engage in communication that could reasonably be
interpreted as derogatory or disparaging to the Executive. The foregoing shall
not be violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).

6



--------------------------------------------------------------------------------



 



          (f) Publicity. During the Employment Period, the Executive hereby
grants to the Employer the right to use, in a reasonable and appropriate manner,
the Executive’s name and likeness, without additional consideration, on, in and
in connection with technical, marketing or disclosure materials, or any
combination thereof, published by or for the Employer or any Company Affiliate,
and any documents or other matters to the extent legally required.
          (g) Enforcement. The Executive acknowledges that in the event of any
breach of this Section 7, the business interests of the Employer and the Company
Affiliates will be irreparably injured, the full extent of the damages to the
Employer and the Company Affiliates will be impossible to ascertain, monetary
damages will not be an adequate remedy for the Employer and the Company
Affiliates, and the Employer will be entitled to enforce this Agreement by a
temporary, preliminary and/or permanent injunction or other equitable relief,
without the necessity of posting bond or security, which the Executive expressly
waives. The Executive understands that the Employer may waive some of the
requirements expressed in this Agreement, but that such a waiver to be effective
must be made in writing and should not in any way be deemed a waiver of the
Employer’s right to enforce any other requirements or provisions of this
Agreement. The Executive agrees that each of the Executive’s obligations
specified in this Agreement is a separate and independent covenant and that the
unenforceability of any of them shall not preclude the enforcement of any other
covenants in this Agreement. The Executive further agrees that any breach of
this Agreement by the Employer prior to the Date of Termination shall not
release the Executive from compliance with his obligations under this Section 7,
so along as the Employer fully complies with Sections 9, 11, and 12. The
Employer further agrees that any breach during the Employment Period of this
Agreement by the Executive that does not result in the Executive’s being
terminated for Cause shall not release the Employer from compliance with its
obligations under this Agreement. Notwithstanding the foregoing two sentences,
neither party shall be precluded from pursuing judicial remedies as a result of
any such breaches.
     8. Termination of Employment.
          (a) Permitted Terminations. The Executive’s employment hereunder may
be terminated during the Employment Period under the following circumstances:
               (i) Death. The Executive’s employment hereunder shall terminate
upon the Executive’s death;
               (ii) By the Employer. The Employer may terminate the Executive’s
employment for:
                    (A) Disability. If the Executive shall have been
substantially unable to perform, despite reasonable accommodation, the
Executive’s material duties hereunder by reason of illness, physical or mental
disability or other similar incapacity, which inability shall continue for 180
consecutive days or 270 days in any 24-month period (a “Disability”) (provided,
that until such termination, the Executive shall continue to receive his
compensation and benefits hereunder, reduced by any benefits payable to him
under any Employer-provided disability insurance policy or plan applicable to
him or her); or

7



--------------------------------------------------------------------------------



 



                    (B) Cause. For Cause or without Cause;
               (iii) By the Executive. The Executive may terminate his
employment for any reason (including Good Reason) or for no reason.
          (b) Termination. Any termination of the Executive’s employment by the
Employer or the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 13 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
Termination of the Executive’s employment shall take effect on the Date of
Termination. The Executive agrees, in the event of any dispute under Section
8(a)(ii)(A) as to whether a Disability exists, and if requested by the Employer,
to submit to a physical examination by a licensed physician selected by mutual
consent of the Employer and the Executive, the cost of such examination to be
paid by the Employer. The written medical opinion of such physician shall be
conclusive and binding upon each of the parties hereto as to whether a
Disability exists and the date when such Disability arose. This Section shall be
interpreted and applied so as to comply with the provisions of the Americans
with Disabilities Act and any applicable state or local laws.
     9. Compensation Upon Termination.
          (a) Death. If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death, this Agreement and the
Employment Period shall terminate without further notice or any action required
by the Employer or the Executive’s legal representatives. Upon the Executive’s
death, the Employer shall pay or provide the following:
               (i) Base Salary. The Employer shall pay to the Executive’s legal
representative or estate, as applicable, a cash lump sum amount equal to one
year’s Base Salary within thirty days following the Executive’s death;
               (ii) Accrued Benefits. The Employer shall pay to the Executive’s
legal representative or estate, as applicable, the Accrued Benefits and the
rights of the Executive’s legal representative or estate with respect to equity
or equity-related awards shall be governed by the applicable terms of the
related plan or award agreement (except as provided in the next paragraph); and
               (iii) Equity Awards. Notwithstanding any provision of the related
plan or award agreements, all outstanding equity awards held by the Executive
immediately prior to his death shall immediately vest, except that the total
amount of the equity awards provided for in Section 5(c) shall, if not otherwise
vested to a greater extent, be vested at the level of 50% upon his death during
the first year after the date of grant and during the Employment Period, 75%
upon his death during the second year after the date of grant and during of the
Employment Period and

8



--------------------------------------------------------------------------------



 



100% upon his death after the second anniversary of the date of grant and during
the Employment Period. All options shall remain exercisable for the length of
their remaining term.
     The Employer shall pay to the Executive’s legal representatives or estate,
or as may be directed by the legal representatives of such estate, the
Executive’s Accrued Benefits due pursuant to Section 9(a)(ii), at the time such
payments are due. Any payments by the Employer pursuant to Section 9(a)(i) shall
be reduced by the amount of any payments to the Executive’s beneficiaries or
estate paid on account of any life insurance plan or policy provided by the
Employer for the benefit of the Executive. Except as set forth herein, the
Employer shall have no further obligation to the Executive or his legal
representatives, estate or heirs upon his death under this Agreement.
          (b) Disability. If the Employer terminates the Executive’s employment
during the Employment Period because of the Executive’s Disability pursuant to
Section 8(a)(ii)(A), (A) the Employer shall pay to the Executive (i) the
Executive’s Base Salary due through the Date of Termination, and (ii) all
Accrued Benefits, if any, to which the Executive is entitled as of the Date of
Termination at the time such payments are due, and (B) all outstanding equity
awards held by the Executive immediately prior to his termination shall
immediately vest, except that the total amount of the equity awards provided for
in Section 5(c) shall, if not otherwise vested to a greater extent, be vested at
the level of 50% upon his termination for Disability during the first year after
the date of grant and during the Employment Period, 75% upon his termination for
Disability during the second year after the date of grant and during of the
Employment Period and 100% upon his termination for Disability after the second
anniversary of the date of grant and during the Employment Period. All options
shall remain exercisable for the length of their remaining term. Except as set
forth herein, the Employer shall have no further obligations to the Executive
under this Agreement upon Executive’s termination due to Disability pursuant to
Section 8(a)(ii)(A).
          (c) Termination by the Employer for Cause or by the Executive without
Good Reason. If, during the Employment Period, the Employer terminates the
Executive’s employment for Cause pursuant to Section 8(a)(ii)(B) or the
Executive terminates his employment without Good Reason, the Employer shall pay
to the Executive the Executive’s Base Salary due through the Date of Termination
and all Accrued Benefits, if any, to which the Executive is entitled as of the
Date of Termination, at the time such payments are due, and the Executive’s
rights with respect to then vested or exercisable equity or equity-related
awards shall be governed by the applicable terms of the related plan or award
agreements and all of his then unvested or unexercisable equity or
equity-related awards shall be terminated. Except as set forth herein, the
Employer shall have no further obligations to the Executive under this Agreement
upon such termination.
          (d) Termination by the Employer without Cause or by the Executive with
Good Reason.
               (i) If, other than following a Change in Control, the Employer
terminates the Executive’s employment during the Employment Period pursuant to
Section 8(a)(ii)(B) other than for Cause or if the Executive terminates his
employment hereunder with Good Reason, the Employer shall pay the Executive all
Accrued Benefits, if any, to which the Executive is entitled as of the Date of
Termination, in each case at the time such payments are due,

9



--------------------------------------------------------------------------------



 



and the Executive’s Base Salary due through the Date of Termination. The
Executive shall also be entitled to the Severance Payments.
               (ii) Notwithstanding Section 9(d)(i), if, within 24 months
following consummation of a Change in Control or at any time within the period
commencing three months prior to (i) the execution of a binding agreement for a
transaction, or (ii) the making of a tender or exchange offer, in either case
that, if consummated, would result in a Change in Control and ending on the date
of the Change in Control or, if earlier, the date that such transaction is
completely abandoned by the parties thereto (regardless of whether a Change in
Control actually occurs), the Employer terminates the Executive’s employment
during the Employment Period pursuant to Section 8(a)(ii)(B) other than for
Cause or if the Executive terminates his employment hereunder with Good Reason,
the Employer shall pay the Executive all Accrued Benefits, if any, to which the
Executive is entitled as of the Date of Termination, in each case at the time
such payments are due and the Executive’s Base Salary due through the Date of
Termination. The Executive shall also be entitled to the Severance Payments.
          (e) Liquidated Damages. The parties acknowledge and agree that damages
which will result to the Executive for termination by the Employer of the
Executive’s employment without Cause under Section 8(a)(ii)(B) or by the
Executive for Good Reason shall be extremely difficult or impossible to
establish or prove, and agree that the Severance Payments shall constitute
liquidated damages for any such termination. The Executive agrees that, except
for such other payments and benefits to which the Executive may be entitled as
expressly provided by the terms of this Agreement or any other applicable
benefit plan, such liquidated damages shall be in lieu of all other claims that
the Executive may make by reason of any such termination of his employment and
that, as a condition to receiving the Severance Payments, the Executive will
execute a release of claims substantially in the form of the release attached
hereto as Exhibit A. Within two business days of the Date of Termination, the
Employer shall deliver to the Executive the release for the Executive to
execute. The Executive will forfeit all rights to the Severance Payments unless
the Executive executes and delivers to the Company the release within 30 days of
delivery of the release by the Company to the Executive and such release has
become irrevocable by virtue of the expiration of the revocation period without
the release having been revoked (the first such date, the “Release Effective
Date”). The Employer shall have no obligation to provide the Severance Payments
prior to the Release Effective Date. Subject to Section 9(g) below, the
Severance Payments shall be made within three business days of the Release
Effective Date. If the Executive fails to comply with his obligations under
Section 7, the Executive shall, to the extent such amounts are paid, vested or
distributed pursuant to Section 9 hereof, (i) forfeit outstanding equity awards,
(ii) transfer the shares underlying equity awards that were accelerated pursuant
to Section 9 and settled in shares to the Company for no consideration and
(iii) repay the after-tax amount of the Severance Payments and any equity awards
that were accelerated pursuant to Section 9 and settled in cash or sold.
          (f) No Offset. In the event of termination of his employment, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due to him on account of any remuneration or
benefits provided by any subsequent employment he may obtain. The Employer’s
obligation to make any payment pursuant to, and otherwise to

10



--------------------------------------------------------------------------------



 



perform its obligations under, this Agreement shall not be affected by any
offset, counterclaim or other right that the Employer or its affiliates may have
against him for any reason.
          (g) Section 409A. To the extent the Executive would be subject to the
additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), as a result of any provision of this Agreement, such provision shall be
deemed amended to the minimum extent necessary to avoid application of such tax
and preserve to the maximum extent possible the original intent and economic
benefit to the Executive and the Company, and the parties shall promptly execute
any amendment reasonably necessary to implement this Section 9(g).
               (i) For purposes of Section 409A, the Executive’s right to
receive installment payments pursuant to this Agreement including, without
limitation, each severance payment and COBRA continuation reimbursement shall be
treated as a right to receive a series of separate and distinct payments.
               (ii) The Executive will be deemed to have a Date of Termination
for purposes of determining the timing of any payments or benefits hereunder
that are classified as deferred compensation only upon a “separation from
service” within the meaning of Section 409A.
               (iii) Notwithstanding any other provision of this Agreement to
the contrary, if at the time of the Executive’s separation from service, (i) the
Executive is a specified employee (within the meaning of Section 409A and using
the identification methodology selected by the Company from time to time), and
(ii) the Company makes a good faith determination that an amount payable on
account of such separation from service to the Executive constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A (the “Delay
Period”), then the Company will not pay such amount on the otherwise scheduled
payment date but will instead pay it in a lump sum on the first business day
after such six-month period (or upon the Executive’s death, if earlier),
together with interest for the period of delay, compounded annually, equal to
the prime rate (as published in the Wall Street Journal) in effect as of the
dates the payments should otherwise have been provided. To the extent that any
benefits to be provided during the Delay Period are considered deferred
compensation under Section 409A provided on account of a “separation from
service,” and such benefits are not otherwise exempt from Section 409A, the
Executive shall pay the cost of such benefit during the Delay Period, and the
Company shall reimburse the Executive, to the extent that such costs would
otherwise have been paid by the Company or to the extent that such benefits
would otherwise have been provided by the Company at no cost to the Executive,
the Company’s share of the cost of such benefits upon expiration of the Delay
Period, and any remaining benefits shall be reimbursed or provided by the
Company in accordance with the procedures specified herein.
               (iv) (A) Any amount that the Executive is entitled to be
reimbursed under this Agreement will be reimbursed to the Executive as promptly
as practical and in any event not later than the last day of the calendar year
after the calendar year in which the

11



--------------------------------------------------------------------------------



 



expenses are incurred, (B) any right to reimbursement or in kind benefits will
not be subject to liquidation or exchange for another benefit, and (C) the
amount of the expenses eligible for reimbursement during any taxable year will
not affect the amount of expenses eligible for reimbursement in any other
taxable year.
               (v) Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
thirty (30) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.
          (h) Cell phone/Email Address. If not precluded or limited by
applicable law at the time, the Company shall use its commercially reasonable
best efforts upon termination of the Executive’s employment for any reason, to
cause the Executive’s cell phone number assigned to his Company-provided cell
phone to be retained by the Executive if he so elects (and the Company shall
assist in transferring such cell phone number to an account with the cell phone
service provider in the Executive’s name) and, the Company shall forward to the
Executive, as soon as reasonably practicable, relevant e-mail sent to his
“capitalsource” email account and received during the 60 days following such
termination.
     10. Parachute Limitations.
     Notwithstanding any other provision of this Agreement or of any other
agreement, contract, or understanding heretofore or hereafter entered into by
the Executive and the Company, except an agreement, contract, or understanding
hereafter entered into that expressly modifies or excludes application of this
Section 10 (the “Other Agreements”), and notwithstanding any formal or informal
plan or other arrangement heretofore or hereafter adopted by the Company for the
direct or indirect compensation of the Executive (including groups or classes of
participants or beneficiaries of which the Executive is a member), whether or
not such compensation is deferred, is in cash, or is in the form of a benefit to
or for the Executive (a “Benefit Arrangement”), if the Executive is a
“disqualified individual,” as defined in Section 280G(c) of the Code, any right
to receive any payment or other benefit under this Agreement shall not become
exercisable or vested (i) to the extent that such right to exercise, vesting,
payment, or benefit, taking into account all other rights, payments, or benefits
to or for Executive under the Agreement, all Other Agreements, and all Benefit
Arrangements, would cause any payment or benefit to the Executive under this
Agreement to be considered a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code as then in effect (a “Parachute Payment”) and
(ii) if, as a result of receiving a Parachute Payment, the aggregate after-tax
amounts received by the Executive from the Company under this Agreement, all
Other Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by Executive without causing any such
payment or benefit to be considered a Parachute Payment. In the event that the
receipt of any such right to exercise, vesting, payment, or benefit under this
Agreement, in conjunction with all other rights, payments, or benefits to or for
the Executive under the Agreement, any Other Agreement or any Benefit
Arrangement would cause the Executive to be considered to have received a
Parachute Payment under this Agreement that would have the effect of decreasing
the after-tax amount received by the Executive as described in clause (ii) of
the preceding sentence, then the Executive shall have the right, in the
Executive’s sole discretion, to designate those rights, payments, or benefits
under this

12



--------------------------------------------------------------------------------



 



Agreement, any Other Agreements, and any Benefit Arrangements that should be
reduced or eliminated so as to avoid having the payment or benefit to the
Executive under this Agreement be deemed to be a Parachute Payment; provided,
however, that in order to comply with Section 409A, the reduction or elimination
will be performed in the order in which each dollar of value subject to a right,
payment of benefit reduces the Parachute Payment to the greatest extent.
     11. Indemnification. During the Employment Period and thereafter, the
Employer agrees to indemnify and hold the Executive and the Executive’s heirs
and representatives harmless, to the maximum extent permitted by law, against
any and all damages, costs, liabilities, losses and expenses (including
reasonable attorneys’ fees) as a result of any claim or proceeding (whether
civil, criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Employer, or the
Executive’s service in any such capacity or similar capacity with an affiliate
of the Employer or other entity at the request of the Employer, both prior to
and after the Effective Date, and promptly to advance to the Executive or the
Executive’s heirs or representatives any and all such expenses upon written
request with appropriate documentation of such expense and upon receipt of an
undertaking by the Executive or on the Executive’s behalf to repay such amount
if it shall ultimately be determined that the Executive is not entitled to be
indemnified by the Employer. During the Employment Period and thereafter
covering the Employment Period, the Employer also shall provide the Executive
with coverage under its then current directors’ and officers’ liability policy
to the same extent that it provides such coverage to its other executive
officers. If the Executive has any knowledge of any actual or threatened action,
suit or proceeding, whether civil, criminal, administrative or investigative, as
to which the Executive may request indemnity under this provision, the Executive
will give the Employer prompt written notice thereof; provided that the failure
to give such notice shall not affect the Executive’s right to indemnification
unless the Employer is materially prejudiced by such failure. The Employer shall
be entitled to assume the defense of any such proceeding and the Executive will
use reasonable efforts to cooperate with such defense. To the extent that the
Executive in good faith determines that there is an actual or potential conflict
of interest between the Employer and the Executive in connection with the
defense of a proceeding, the Executive shall so notify the Employer and shall be
entitled to separate representation at the Employer’s expense by counsel
selected by the Executive (provided that the Employer may reasonably object to
the selection of counsel within ten (10) business days after notification
thereof) which counsel shall cooperate, and coordinate the defense, with the
Employer’s counsel and minimize the expense of such separate representation to
the extent consistent with the Executive’s separate defense and to the extent
possible and consistent with all applicable rules of legal ethics. This
Section 11 shall continue in effect after the termination of the Executive’s
employment or the termination of this Agreement.
     12. Attorney’s Fees. If a Change in Control has not occurred, the Employer
shall reimburse the Executive (and his beneficiaries) any and all reasonable
costs and expenses (including without limitation attorneys’ fees and other
charges of counsel) incurred by the Executive (or any of his beneficiaries) in
resolving any controversy, dispute or claim arising out of or relating to this
Agreement, any other agreement or arrangement between the Executive and the
Employer, the Executive’s employment with the Employer, or the termination
thereof; provided that this is not a claim (a) brought by the Employer on
account of the Executive’s alleged breach of

13



--------------------------------------------------------------------------------



 



Section 7 of this Agreement, breach of the Executive’s fiduciary duty of
loyalty, or fraud or material misconduct, if the Employer is the prevailing
party, or (b) brought by the Executive unless the Executive prevails on at least
one material claim.
     Following a Change in Control, the Employer shall advance the Executive
(and his beneficiaries) any and all reasonable costs and expenses (including
without limitation attorneys’ fees and other charges of counsel) incurred by the
Executive (or any of his beneficiaries) in resolving any controversy, dispute or
claim arising out of or relating to this Agreement, any other agreement or
arrangement between the Executive and the Employer, the Executive’s employment
with the Employer, or the termination thereof; provided that the Executive shall
reimburse the Employer any advances to cover expenses incurred by the Executive
for claims (a) brought by the Employer on account of the Executive’s alleged
breach of Section 7 of this Agreement, breach of the Executive’s fiduciary duty
of loyalty, or fraud or material misconduct, if the Employer is the prevailing
party, or (b) brought by the Executive unless the Executive prevails on at least
one material claim. Pending the resolution of any such claim, the Executive (and
his beneficiaries) shall continue to receive all payments and benefits described
in Section 5 of this Agreement.
     This Section 12 shall continue in effect after the termination of the
Executive’s employment or the termination of this Agreement.
     13. Notices. All notices, demands, requests, or other communications which
may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:
          (i) If to the Employer:
CapitalSource Inc.
4445 Willard Avenue
12th Floor
Chevy Chase, Maryland 20815
     Attn: Chairman of the Board and General Counsel
Facsimile Number: 301-841-2340
          (ii) If to the Executive:
Steven A. Museles
Address last shown on the Employer’s Records
     Each party may designate by notice in writing a new address to which any
notice, demand, request or communication may thereafter be so given, served or
sent. Each notice, demand, request, or communication that shall be given or made
in the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit

14



--------------------------------------------------------------------------------



 



of messenger being deemed conclusive but not exclusive evidence of such
delivery) or at such time as delivery is refused by the addressee upon
presentation.
     14. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.
     15. Effect on Other Agreements. This Agreement constitutes the entire
agreement between the parties respecting the employment of the Executive and
supersedes the Original Employment Agreement by and between the parties.
     16. Survival. It is the express intention and agreement of the parties
hereto that the provisions of Sections 7, 9, 10, 11, 12, 13, 15, 17, 18, 19, 21,
22 and 24 hereof and this Section 16 shall survive the termination of employment
of the Executive. In addition, all obligations of the Employer to make payments
hereunder shall survive any termination of this Agreement on the terms and
conditions set forth herein.
     17. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Employer hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Employer or similar
transaction involving the Employer or a successor entity. The Employer shall
require any successor to the Employer to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Employer would
be required to perform it if no such succession had taken place.
     18. Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives and permitted successors and
assigns.
     19. Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the party against
whom enforcement is sought. Neither the waiver by either of the parties hereto
of a breach of or a default under any of the provisions of this Agreement, nor
the failure of either of the parties, on one or more occasions, to enforce any
of the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.
     20. Headings. Section and subsection headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

15



--------------------------------------------------------------------------------



 



     21. Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Maryland (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).
     22. Entire Agreement. This Agreement constitutes the entire agreement
between the parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein.
     23. Counterparts. This Agreement may be executed in two counterparts, each
of which shall be an original and all of which shall be deemed to constitute one
and the same instrument.
     24. Withholding. The Employer may withhold from any benefit payment or any
other payment or amount under this Agreement all federal, state, city or other
taxes as shall be required pursuant to any law or governmental regulation or
ruling provided that any withholding obligation arising in connection with the
exercise of a stock option or the transfer, vesting or conversion of stock,
restricted stock units or other property shall be satisfied through
surrendering, forfeiture and withholding an appropriate number of shares of
stock, restricted stock units or appropriate amount of such other property. The
Executive hereby agrees that the tax withholding obligations with respect to the
foregoing shall be satisfied by such surrender, forfeiture and withholding on
the applicable dates and hereby authorizes the Company to use such portions to
satisfy such obligations.
     25. Definitions.
     “Accrued Benefits” means (i) any compensation deferred by the Executive
prior to the Date of Termination and not paid by the Employer or otherwise
specifically addressed by this Agreement; (ii) any amounts or benefits owing to
the Executive or to the Executive’s beneficiaries under the then applicable
benefit plans of the Employer; (iii) any amounts owing to the Executive for
reimbursement of expenses properly incurred by the Executive prior to the Date
of Termination and which are reimbursable in accordance with Section 6; and
(iv) any other benefits or amounts due and owing to the Executive under the
terms of any plan, program or arrangement of the Employer.
     “Board” means the Company’s Board of Directors.
     “Cause” shall be limited to the following events (i) the Executive’s
conviction of, or plea of nolo contendere to, a felony (other than in connection
with a traffic violation) under any state or federal law; (ii) the Executive’s
willful and continued failure to substantially perform his essential job
functions hereunder after receipt of written notice from the Employer that
specifically identifies the manner in which the Executive has substantially
failed to perform his essential job functions and specifying the manner in which
the Executive may substantially perform his essential job functions in the
future; (iii) a material act of fraud or willful and material misconduct with
respect, in each case, to the Employer or Company Affiliates, by the Executive;
or (iv) a willful and material breach of Section 7(c) or (d) of this Agreement.
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done,

16



--------------------------------------------------------------------------------



 



or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive’s action or omission was in the best interests of the
Employer or Company Affiliate, as appropriate. Anything herein to the contrary
notwithstanding, the Executive shall not be terminated for “Cause” hereunder
unless (A) written notice stating the basis for the termination is provided to
the Executive, (B) as to clause (ii) of this paragraph, he is given 30 days to
cure the neglect or conduct that is the basis of such claim (it being understood
that any errors in expense reimbursement may be cured by repayment), (C) if he
fails to cure such neglect or conduct, the Executive has an opportunity to be
heard with counsel of his choosing before the full Board prior to any vote
regarding the existence of Cause and (D) there is a vote of a majority of the
members of the Board, excluding the Executive, to terminate him for Cause.
     “Change in Control” means the occurrence of one or more of the following
events: (i) any “person” (as such term is used in Sections 3(a)(9) and 13(d) of
the Securities Exchange Act of 1934 as amended (the “Act”)) or “group” (as such
term is used in Section 13(d)(3) of the Act) is or becomes a “beneficial owner”
(as such term is used in Rule 13d-3 promulgated under the Act) of more than 30%
of the Voting Stock of the Employer; (ii) within any 24 month period the
majority of the Board consists of individuals other than Incumbent Directors,
which term means the members of the Board on the Effective Date; provided that
any person becoming a director subsequent to such date whose election or
nomination for election was supported by two-thirds of the directors who then
comprised the Incumbent Directors shall be considered to be an Incumbent
Director; (iii) the Employer adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets; (iv) the Employer
transfers all or substantially all of its assets or business (unless the
shareholders of the Employer immediately prior to such transaction beneficially
own, directly or indirectly, in substantially the same proportion as they owned
the Voting Stock of the Employer, all of the Voting Stock or other ownership
interests of the entity or entities, if any, that succeed to the business of the
Employer or the Employer’s ultimate parent company if the Employer is a
subsidiary of another corporation); or (v) any merger, reorganization,
consolidation or similar transaction unless, immediately after consummation of
such transaction, the shareholders of the Employer immediately prior to the
transaction hold, directly or indirectly, more than 50% of the Voting Stock of
the Employer or the Employer’s ultimate parent company if the Employer is a
subsidiary of another corporation (there being excluded from the number of
shares held by such shareholders, but not from the Voting Stock of the combined
company, any shares received by affiliates of such other company in exchange for
stock of such other company). For purposes of this Change in Control definition,
the “Employer” shall include any entity that succeeds to all or substantially
all of the business of the Employer and “Voting Stock” shall mean securities or
ownership interests of any class or classes having general voting power under
ordinary circumstances, in the absence of contingencies, to elect the directors
of a corporation.
     “Company Affiliate” means any entity controlled by, in control of, or under
common control with, the Employer.
     “Company Confidential Information” means information known to the Executive
to constitute trade secrets or proprietary information belonging to the Employer
or Company Affiliates or other non-public information, confidential financial
information, operating budgets, strategic plans or research methods, personnel
data, projects or plans, or non-public information regarding the terms of any
existing or pending transaction between Employer or any Company

17



--------------------------------------------------------------------------------



 



Affiliate and an existing or pending client or customer (as the phrase “client
or customer” is defined in Section 7(d)(i) hereof) or other person or entity, in
each case, received by the Executive in the course of his employment by the
Employer or in connection with his duties with the Employer. Notwithstanding
anything to the contrary contained herein, the general skills, knowledge and
experience gained during the Executive’s employment with the Employer,
information publicly available or generally known within the industry or trade
in which the Employer competes and information or knowledge possessed by the
Executive prior to his employment by the Employer, shall not be considered
Company Confidential Information.
     “Date of Termination” means (i) if the Executive’s employment is terminated
by the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(a)(ii)(A), 30 days after Notice of Termination, provided
that the Executive shall not have returned to the performance of the Executive’s
duties on a full-time basis during such 30-day period; or (iii) if the
Executive’s employment is terminated by the Employer pursuant to
Section 8(a)(ii)(B) or by the Executive pursuant to Section 8(a)(iii), the date
specified in the Notice of Termination. Notwithstanding any provision of this
Agreement to the contrary, for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment that are considered deferred compensation under Code
Section 409A, references to Executive’s termination of employment (and corollary
terms) with the Company shall be construed to refer to Executive’s “separation
from service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Company.
     “Extended Term” shall have the meaning set forth in Section 2.
     “Good Reason” means, unless otherwise agreed to in writing by the
Executive, (i) a reduction in the Executive’s Base Salary, or after a Change in
Control, the annual bonus payable to the Executive under Section 5(b), (ii) the
requirement that the Executive report to someone other than the Board of
Directors, (iii) a material diminution in the Executive’s title, authority,
responsibilities or duties, provided, however, that the existence as of or
subsequent to the Effective Date of James J. Pieczynski as a co-CEO, the
resignation or removal of James J. Pieczynski as co-CEO, the removal of John K.
Delaney as Executive Chairman or the election or existence of a Chairman of the
Board, shall not be deemed a material diminution (provided that the election or
appointment of anyone other than James J. Piecyzinski to the position of co-CEO
or the election or appointment of anyone other than John K. Delaney to the
position of Executive Chairman shall constitute, in either case, a material
diminution); (iv) the assignment of duties inconsistent with the Executive’s
position or status with the Employer as of January 1, 2010; (v) a relocation of
the Executive’s primary place of employment to a location more than 25 miles
further from the Executive’s primary residence than the current location of the
Employer’s offices; (vi) any other material breach of the terms of this
Agreement or any other agreement that breach is not cured within ten days after
the Executive’s delivery of a written notice of such breach to the Employer;
(vii) any purported termination of the Executive’s employment by the Employer
that is not effected in accordance with the applicable provisions of this
Agreement; (viii) the failure to be appointed to the Board as of January 1, 2010
or to be nominated for an additional term as a member of the Board upon each
expiration of such Board term during the Employment Period; (ix) the failure of
the Employer to obtain the assumption in writing of its obligations under this
Agreement

18



--------------------------------------------------------------------------------



 



by any successor to all or substantially all of the assets of the Employer
within 15 days after a merger, consolidation, sale or similar transaction or
(x) the delivery of a notice of Non-Renewal by the Employer. In order to invoke
a termination for Good Reason, the Executive must deliver a written notice of
such breach to the Employer within 60 days of the occurrence of the breach and
Employer shall have 30 days to cure the breach. In order to terminate his
employment, if at all, for Good Reason, Executive must terminate employment
within 30 days of the end of the cure period if the breach has not been cured.
     “Non-Compete Period” means the period commencing on the Effective Date and
ending twelve months after the earlier of the expiration of the Employment
Period or the Executive’s Date of Termination.
     “Severance Payments” means (1) a lump sum cash payment equal to two times
the Executive’s Base Salary as of the Date of Termination (except for purposes
of Section 9(d)(ii), in lieu of the foregoing, the Executive shall receive a
lump sum cash payment equal to two and one half times the Executive’s Base
Salary as of the Date of Termination plus two and one half times the average
bonuses earned for the two years prior to the year in which the Date of
Termination occurs), (2) a pro-rata bonus for the year of termination payable
when bonuses for such year are normally paid, and, if based on objective
performance or other criteria, such bonus shall be based on actual achievement
of such criteria for such year of termination, (3) all of Executive’s unvested
and unexercisable equity awards that are outstanding as of the Date of
Termination shall be vested in all circumstances (except as noted below) and
remain exercisable for two years following the Date of Termination, or in a
termination subject to Section 9(d)(ii), five years following the Date of
Termination (or, in any case, if earlier, the original expiration date of the
award) except that, in a termination subject to Section 9(d)(i) only, the total
amount of the equity awards provided for in Section 5(c) shall, if not otherwise
vested to a greater extent, be vested at the level of 50% if the Date of
Termination is during the first year after the date of grant and during the
Employment Period, 75% if the Date of Termination is during the second year
after the date of grant and during of the Employment Period and 100% if the Date
of Termination is after the second anniversary of the date of grant and during
the Employment Period, and (4) the Executive and his covered dependents shall be
entitled to continued participation on the same terms and conditions as
applicable immediately prior to the Executive’s Date of Termination for
24 months in such medical, dental, hospitalization and life insurance coverages
in which the Executive and his eligible dependents were participating
immediately prior to the Date of Termination or such earlier time that Executive
becomes eligible for comparable benefits elsewhere; provided, however, if such
insurance coverage cannot be provided by the Company for any period after
18 months, the Company will pay the Executive the amount on an after-tax basis
equal to the COBRA premiums for the subsequent period. Notwithstanding the
foregoing, for purposes of termination with Good Reason due to the non-renewal
of this Agreement, for purposes of clause 1 above, the Executive shall only be
entitled to a lump sum cash payment equal to one times the Executive’s Base
Salary as of the Date of Termination.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

            CAPITALSOURCE INC.
      /s/ John K. Delaney       Name:   John K. Delaney      Title:   Chief
Executive Officer        EXECUTIVE
      /s/ Steven A. Museles       Steven A. Museles         

20



--------------------------------------------------------------------------------



 



         

EXHIBIT A
General Release of Claims
     Consistent with Section 9 of the Employment Agreement dated December ___,
2009 between me and CapitalSource Inc. (the “Employment Agreement”) and in
consideration for and contingent upon my receipt of the Accrued Benefits and the
Severance Payments set forth in Section 9 of the Employment Agreement, I, for
myself, my attorneys, heirs, executors, administrators, successors, and assigns,
do hereby fully and forever release and discharge CapitalSource Inc.
(“CapitalSource”) and its past, current and future affiliated entities, as well
as its and their predecessors, successors, assigns, and its and their past,
current and former directors, officers, partners, agents, employees, attorneys,
and administrators from all suits, causes of action, and/or claims, demands or
entitlements of any nature whatsoever, whether known, unknown, or unforeseen,
which I have or may have against any of them arising out of or in connection
with my employment by CapitalSource, the Employment Agreement, the termination
of my employment with CapitalSource, or any event, transaction, or matter
occurring or existing on or before the date of my signing of this General
Release, except that I am not releasing any claims arising under Sections 10,
11, or 12 of the Employment Agreement, any other right to indemnification that I
may otherwise have, or any claims arising after the date of my signing this
General Release. I agree not to file or otherwise institute any claim, demand or
lawsuit seeking damages or other relief and not to otherwise assert any claims,
demands or entitlements that are released herein. I further hereby irrevocably
and unconditionally waive any and all rights to recover any relief or damages
concerning the claims, demands or entitlements that are released herein. I
represent and warrant that I have not previously filed or joined in any such
claims, demands or entitlements against CapitalSource or the other persons or
entities released herein and that I will indemnify and hold them harmless from
all liabilities, claims, demands, costs, expenses and/or attorney’s fees
incurred as a result of any such claims, demands or lawsuits.
     This General Release specifically includes, but is not limited to, all
claims of breach of contract, employment discrimination (including any claims
coming within the scope of Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Equal Pay Act, the Americans with Disabilities Act, the Family and Medical Leave
Act, and Article 49B of the Maryland Code, all as amended, or any other
applicable federal, state, or local law), claims under the Employee Retirement
Income Security Act, as amended, claims under the Fair Labor Standards Act, as
amended (or any other applicable federal, state or local statute relating to
payment of wages), wage orders, claims concerning recruitment, hiring,
termination, salary rate, severance pay, stock options, wages or benefits due,
sick leave, holiday pay, vacation pay, life insurance, group medical insurance,
any other fringe benefits, worker’s compensation, termination, employment
status, libel, slander, defamation, intentional or negligent misrepresentation
and/or infliction of emotional distress, together with any and all tort,
contract, or other claims which might have been asserted by me or on my behalf
in any suit, charge of discrimination, or claim against CapitalSource or the
persons or entities released herein.
     CapitalSource and I acknowledge that different or additional facts may be
discovered in addition to what we now know or believe to be true with respect to
the matters released in this

21



--------------------------------------------------------------------------------



 



General Release, and we agree that this General Release shall be and remain in
effect in all respects as a complete and final release of the matters released,
notwithstanding any different or additional facts.
     Claims Excluded from this Release: However, notwithstanding the foregoing,
nothing in this General Release shall be construed to waive any right that is
not subject to waiver by private agreement, including, without limitation, any
claims arising under state unemployment insurance or workers compensation laws.
I understand that rights or claims under the Age Discrimination in Employment
Act that may arise after I execute this General Release are not waived.
Likewise, nothing in this General Release shall be construed to prohibit me from
filing a charge with or participating in any investigation or proceeding
conducted by the EEOC, NLRB, or any comparable state or local agency.
Notwithstanding the foregoing, I agree to waive my right to recover individual
relief in any charge, complaint, or lawsuit filed by me or anyone on my behalf.
     I acknowledge that I have been given an opportunity of twenty-one (21) days
to consider this General Release and that I have been encouraged by
CapitalSource to discuss fully the terms of this General Release with legal
counsel of my own choosing. Moreover, for a period of seven (7) days following
my execution of this General Release, I shall have the right to revoke the
waiver of claims arising under the Age Discrimination in Employment Act, a
federal statute that prohibits employers from discriminating against employees
who are age 40 or over. If I elect to revoke this General Release in whole or in
part within this seven-day period, I must inform CapitalSource by delivering a
written notice of revocation to CapitalSource’s General Counsel, 4445 Willard
Avenue, 12th Floor, Chevy Chase, Maryland 20815, no later than 11:59 p.m. on the
seventh calendar day after I sign this General Release. I understand that, if I
elect to exercise this revocation right, this General Release shall be voided in
its entirety at the election of CapitalSource and CapitalSource shall be
relieved of all obligations to make the Severance Payments described in
Section 9 of the Employment Agreement. I may, if I wish, elect to sign this
General Release prior to the expiration of the 21-day consideration period, and
I agree that if I elect to do so, my election is made freely and voluntarily and
after having an opportunity to consult counsel.

             
 
  AGREED:        
 
           
 
 
 
 
 
   
 
  Steven A. Museles   Date    

22